                                                                                    JS-6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01064 AG (KESx)            Date                           July 30, 2019
 Title       FRANK BELLOSPIRITO v. PRE-PAID LEGAL SERVICES, INC. DBA
             LEGALSHIELD




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:           [IN CHAMBERS] ORDER REMANDING CASE TO STATE
                        COURT

The Court REMANDS this case to Orange County Superior Court and VACATES all
pending hearings and deadlines, including the August 5, 2019 hearing on Defendant’s motion
to dismiss.

Pro se Plaintiff Frank Bellospirito filed a complaint in state court regarding the alleged
garnishment of his commissions by Defendant LegalShield. (Complaint, Dkt. 1-1.) Defendant
removed to this Court. (Notice of Removal, Dkt. 1.) While the Court found Plaintiff’s
requests for remand to be unintelligible, it had independent concerns about its jurisdiction in
this matter. The Court issued an Order to Show Cause why the case should not be remanded,
and Defendant has now responded. (Dkt. 17.) The Court’s concerns are not satisfied.

Defendant removed this case on grounds of diversity jurisdiction, citing Plaintiff’s request for
$200,000,243 in damages, covering (1) $243 for alleged garnishment of wages and (2)
$200,000,000 for a “Declaration of Independence violation for slavery.” (Compl. at 3-4.) The
latter is not a violation this Court recognizes, and the Court finds insufficient support for an
amount in controversy over the $75,000 threshold. 28 U.S.C. § 1332(a). In response to the
Court’s Order to Show Cause, Defendant changes tack and asserts federal question
jurisdiction. (Dkt. 17 at 1.) But the Court doesn’t find any clearly or plausibly stated federal or
constitutional claims, nor does it hold that scattered references to the Constitution or the tax
code suffice to create federal jurisdiction.



                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01064 AG (KESx)            Date                             July 30, 2019
 Title       FRANK BELLOSPIRITO v. PRE-PAID LEGAL SERVICES, INC. DBA
             LEGALSHIELD


Principles of federalism and judicial economy require courts to “scrupulously confine their
[removal] jurisdiction to the precise limits which [Congress] has defined.” See Shamrock Oil &
Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). As this Court has often stated, “[n]othing is to be
more jealously guarded by a court than its jurisdiction.” See United States v. Ceja-Prado, 333 F.3d
1046, 1051 (9th Cir. 2003) (internal quotations omitted). While the Complaint is indeed
muddled, the “Causes of Action” section describes a breach of various duties by the
Defendant, and references to the Constitution and Declaration of Independence appear to be
mainly rhetorical.

The Court REMANDS the case to state court.

                                                                                              :   0
                                                       Initials of Preparer       mku




                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 2
